FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 23, 2022

                                    No. 04-21-00565-CR

                           John Anthony SCHARRINGHAUSEN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR2612
                         Honorable Velia J. Meza, Judge Presiding


                                       ORDER
        Appellant’s brief was due on August 10, 2022. On August 22, 2022, appellant timely
filed a motion requesting a sixty-day extension of time to file appellant’s brief. Appellant’s
motion is GRANTED. Appellant’s brief is due no later than October 10, 2022.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court